         Case 3:21-cv-00920-JLS-BLM Document 3 Filed 05/27/21 PageID.9 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
 8                                SOUTHERN DISTRICT OF CALIFORNIA
 9
10   THE ESTATE OF JEAN ELLYN TUCK,                               Case No.: 21-CV-920-JLS (BLM)
     and THE ESTATE OF ROBERT JAMES
11
     TUCK                                                         ORDER: (1) GRANTING MOTION
12                                               Plaintiff,       TO PROCEED IN FORMA
                                                                  PAUPERIS; AND (2) DISMISSING
13   v.                                                           COMPLAINT FOR IMPROPER
14                                                                VENUE
     CF REAL ESTATE SERVICES,
15                                            Defendant.          (ECF No. 2)
16
17
18             Presently before the Court is Plaintiffs Estate of Jean Ellyn Tuck and Estate of
19   Robert James Tuck’s (collectively, “Plaintiffs” or “Plaintiff Estates”) Motion to Proceed
20   In Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff Estates, proceeding pro se,1
21
22   1
         The Court notes that, pursuant to this District’s Local Rules:
23                    Only natural persons representing their individual interests in propia
24                    persona may appear in court without representation by an attorney permitted
                      to practice pursuant to Civil Local Rule 83.3. All other parties, including
25                    corporations, partnerships and other legal entities, may appear in court only
                      through an attorney permitted to practice pursuant to Civil Local Rule 83.3.
26
     S.D. Cal. Civ L.R. 83.3(j); see also Iannaccone v. Law, 142 F.3d 553, 559 (2nd Cir. 1998) (holding
27   administrator of estate may not appear pro se on behalf of estate); Jones v. Corr. Med. Servs., 401 F.3d
28   950, 951–52 (8th Cir. 2005) (holding non-attorney administrator of decedent’s estate may not proceed pro
     se on behalf of estate). Sean Matthew Finnegan signed the present application to proceed IFP and listed

                                                              1
                                                                                              21-CV-920-JLS (BLM)
         Case 3:21-cv-00920-JLS-BLM Document 3 Filed 05/27/21 PageID.10 Page 2 of 4



 1   appear to allege conversion claims against Defendant CF Real Estate Services. See
 2   generally “Compl.,” ECF No. 1. Having considered carefully Plaintiffs’ Complaint, IFP
 3   Motion, and the applicable law, the Court GRANTS Plaintiffs’ IFP Motion and
 4   DISMISSES WITHOUT PREJUDICE Plaintiffs’ Complaint.
 5   I.       Motion to Proceed IFP
 6            All parties instituting any civil action, suit, or proceeding in a district court of the
 7   United States, except an application for writ of habeas corpus, must pay a filing fee of
 8   $402.2 See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
 9   prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
10   to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
11   federal court may authorize the commencement of an action without the prepayment of
12   fees if the party submits an affidavit, including a statement of assets, showing that the party
13   is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
14            Plaintiffs have filed an affidavit indicating that they have no income or other assets.
15   See Mot. at 1. Plaintiffs report no monthly expenses. Id. at 2. Plaintiffs have a $0.00
16   balance in their bank accounts. Id. Given these facts, the Court concludes that Plaintiffs
17   ///
18
19
20   himself as “Executor.” Mot. at 2. The Ninth Circuit has held that a party’s status as trustee does not
     include the right to present pro se arguments on behalf of a trust unless he is the actual beneficial owner
21   of the claims the trust is asserting. C.E. Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir.
     1987); see also Alpha Land Co. v. Little, 238 F.R.D. 497, 502 (E.D. Cal. 2006) (“[A] trust can only be
22   represented by an attorney in federal court.” (emphasis in original)). Therefore, Mr. Finnegan cannot
     proceed pro se on behalf of the Plaintiff Estates unless he is the sole beneficial owner of the present claims
23   asserted by the Plaintiff Estates. If Mr. Finnegan elects to file an amended complaint on behalf of the
24   Plaintiff Estates, Mr. Finnegan must adequately demonstrate his “beneficial ownership” of the Plaintiff
     Estates’ claims to continue this action pro se. If Mr. Finnegan is not the beneficial owner of the Plaintiff
25   Estates’ claims, in accordance with Civil Local Rule 83.3(j), the Plaintiff Estates must secure counsel to
     represent them or risk dismissal of this action.
26
     2
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
28   Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
     in forma pauperis. Id.

                                                           2
                                                                                              21-CV-920-JLS (BLM)
      Case 3:21-cv-00920-JLS-BLM Document 3 Filed 05/27/21 PageID.11 Page 3 of 4



 1   are unable to pay the requisite fees and costs. Accordingly, the Court GRANTS Plaintiffs’
 2   Motion to Proceed IFP.
 3   II.   Venue
 4         Upon initial review, the Court finds that Plaintiffs’ case lacks proper venue. Venue
 5   may be raised by a court sua sponte where the defendant has not yet filed a responsive
 6   pleading and the time for doing so has not run. Costlow v. Weeks, 790 F.2d 1486, 1488
 7   (9th Cir. 1986).
 8         Section 1391(b) of Title 28 of the U.S. Code provides, in pertinent part, that a “civil
 9   action may be brought in – (1) a judicial district in which any defendant resides, if all
10   defendants are residents of the State in which the district is located; [or] (2) a judicial
11   district in which a substantial part of the events or omissions giving rise to the claim
12   occurred, or a substantial part of the events or omissions giving rise to the claim occurred,
13   or a substantial part of property that is the subject of the action is situated[.]” 28 U.S.C.
14   § 1391(b); Costlow, 790 F.2d at 1488; Decker Coal Co. v. Commonwealth Edison Co., 805
15   F.2d 834, 842 (9th Cir. 1986). “The district court of a district in which is filed a case laying
16   venue in the wrong division or district shall dismiss, or if it be in the interests of justice,
17   transfer such case to any district or division in which it could have been brought.” 28
18   U.S.C. § 1406(a).
19         Plaintiffs allege property was stolen out of events occurring in Atlanta, Georgia,
20   which is located in Fulton County. See Compl. at 4; 28 U.S.C. § 90(a) (“The Northern
21   District [of Georgia] comprises . . . the count[y] of . . . Fulton . . . .”) Moreover, the
22   Defendant is alleged to be incorporated in Georgia, with its principal place of business also
23   in Georgia. See Compl. at 4. No event or omission giving rise to Plaintiff’s claim is alleged
24   to have occurred in either San Diego or Imperial County, and no Defendant is alleged to
25   reside here. See 28 U.S.C. § 84(d) (“The Southern District of California comprises the
26   counties of Imperial and San Diego.”).
27   ///
28   ///

                                                    3
                                                                                  21-CV-920-JLS (BLM)
     Case 3:21-cv-00920-JLS-BLM Document 3 Filed 05/27/21 PageID.12 Page 4 of 4



 1          Therefore, the Court finds that venue is proper in the Northern District of Georgia
 2   pursuant to 28 U.S.C. § 90(a), but not in the Southern District of California pursuant to 28
 3   U.S.C. § 84(d). See 28 U.S.C. § 1391(b); Costlow, 790 F.2d at 1488.
 4   III.   Conclusion
 5          Based on the foregoing, the Court GRANTS Plaintiffs’ Motion to Proceed IFP,
 6   (ECF No. 2) and DISMISSES WITHOUT PREJUDICE Plaintiffs’ Complaint sua
 7   sponte for improper venue. Plaintiffs MAY FILE an amended complaint that sets forth a
 8   basis for venue in the Southern District of California within forty-five (45) days of the date
 9   on which this Order is electronically docketed. Any amended filing must be complete in
10   itself, without reference to Plaintiffs’ original Complaint. Any claim not re-alleged in
11   Plaintiffs’ amended complaint will be considered waived. See S.D. Cal. Civ L.R. 15.1;
12   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)
13   (“[A]n amended pleading supersedes the original.”); see also Lacey v. Maricopa Cty., 693
14   F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which are
15   not re-alleged in an amended pleading may be “considered waived if not repled”).
16          Should Plaintiffs fail to file an amended complaint within the time provided, the
17   Court will enter a final order dismissing this civil action with prejudice. See Lira v.
18   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of
19   the opportunity to fix his complaint, a district court may convert the dismissal of the
20   complaint into dismissal of the entire action.”). Such dismissal would be without prejudice
21   to Plaintiffs refiling their claims in the proper venue.
22          IT IS SO ORDERED.
23   Dated: May 27, 2021
24
25
26
27
28

                                                    4
                                                                                 21-CV-920-JLS (BLM)
